J-S66040-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

EVERETT R. DELGROS,

                            Appellant                  No. 656 WDA 2017


             Appeal from the Judgment of Sentence March 30, 2017
                in the Court of Common Pleas of Mercer County
               Criminal Division at No.: CP-43-CR-0000863-2016


BEFORE: BENDER, P.J.E., DUBOW, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                          FILED DECEMBER 21, 2017

        Appellant, Everett R. Delgros, appeals from the judgment of sentence

imposed following his negotiated, open guilty plea to one count of statutory

sexual assault.     Specifically, Appellant challenges the discretionary aspects

of his sentence. We affirm.

        We derive the underlying facts of the case from the trial court’s

opinion and our independent review of the record.          The facts are not in

dispute. In April of 2016, Appellant, then twenty-nine years of age, engaged

in sexual intercourse on two occasions with a minor female, then fifteen

years of age (the Victim) in the back of a car. Appellant and the Victim met

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S66040-17


at the church which they both attended at the time. Appellant held various

roles in the church, including youth leader.

        On November 14, 2016, Appellant entered into a negotiated open plea

of guilty to one count of statutory sexual assault in violation of 18 Pa.C.S.A.

§ 3122.1(b), a felony of the first degree.1 In return, the Commonwealth nol

prossed the remaining charges, including charges relating to the second

sexual assault.      The sentencing court ordered a pre-sentence investigation

report (PSI).

        On March 30, 2017, the court sentenced Appellant to a term of not

less than twenty-four months nor more than one hundred twenty months of

incarceration in a state correctional institution.       The sentencing court

considered, inter alia, the PSI, victim impact testimony and character

witness testimony in support of Appellant.       Appellant had a Prior Record




____________________________________________


1
    In pertinent part, section § 3122.1(b) provides as follows:

              (b) Felony of the first degree.−A person commits a
        felony of the first degree when that person engages in sexual
        intercourse with a complainant under the age of 16 years and
        that person is 11 or more years older than the complainant and
        the complainant and the person are not married to each other.

18 Pa.C.S.A. § 3122.1(b).




                                           -2-
J-S66040-17


Score of zero and the charge, an Offense Gravity Score of nine.              The

sentence is on the high end of the standard range.2

       The sentencing court noted, inter alia, the substantial disparity in the

ages of Appellant and the Victim, and Appellant’s use of his church

leadership position to exploit the vulnerabilities of the Victim.    (See N.T.

Sentencing, 3/30/17, at 20-21).

       Appellant moved to modify sentence to a maximum county sentence

with work release, so that he could continue to work at Hackett Tree

Services, a family business.         (See Motion to Modify Sentence, 4/07/17).

The trial court denied the motion the same day. (See Order, 4/07/17).

       Appellant timely appealed on April 28, 2017, and filed a court-ordered

concise statement of errors on May 23, 2017. The trial court filed an opinion

on June 22, 2017. See Pa.R.A.P. 1925.

       Appellant raises one question on appeal.

             [Is] the sentence of the [trial c]ourt [ ] manifestly
       excessive in length, because it is not specifically tailored to the
       nature of the offense, the ends of justice and society, and the
       rehabilitative needs of [Appellant?]

(Appellant’s Brief, at 5).




____________________________________________


2
  The court determined Appellant not to be a sexually violent predator.
Appellant was not RRRI eligible.



                                           -3-
J-S66040-17


     A claim that a sentence was manifestly excessive challenges the

discretionary aspects of sentence. See Commonwealth v. Hoag, 665 A.2d

1212, 1213 (Pa. Super. 1995).

           Our review of discretionary aspects of sentencing claims

     implicates the following principles:

                [T]he proper standard of review when considering
        whether to affirm the sentencing court’s determination is
        an abuse of discretion. . . . [A]n abuse of discretion is
        more than a mere error of judgment; thus, a sentencing
        court will not have abused its discretion unless the record
        discloses that the judgment exercised was manifestly
        unreasonable, or the result of partiality, prejudice, bias or
        ill-will.   In more expansive terms, our Court recently
        offered: An abuse of discretion may not be found merely
        because an appellate court might have reached a different
        conclusion,     but  requires    a    result   of   manifest
        unreasonableness, or partiality, prejudice, bias, or ill-will,
        or such lack of support so as to be clearly erroneous.

             The rationale behind such broad discretion and the
        concomitantly deferential standard of appellate review is
        that the sentencing court is in the best position to
        determine the proper penalty for a particular offense based
        upon an evaluation of the individual circumstances before
        it.

              Challenges to the discretionary aspects of sentencing
        do not entitle an appellant to review as of right. An
        appellant challenging the discretionary aspects of his
        sentence must invoke this Court’s jurisdiction by satisfying
        a four-part test:

              [W]e conduct a four-part analysis to determine: (1)
        whether appellant has filed a timely notice of appeal, see
        Pa.R.A.P. 902 and 903; (2) whether the issue was
        properly preserved at sentencing or in a motion to
        reconsider and modify sentence, see Pa.R.Crim.P. [720];
        (3) whether appellant’s brief has a fatal defect, Pa.R.A.P.
        2119(f); and (4) whether there is a substantial question

                                    -4-
J-S66040-17


         that the sentence appealed from is not appropriate under
         the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

         Objections to the discretionary aspects of a sentence are
         generally waived if they are not raised at the sentencing
         hearing or in a motion to modify the sentence imposed.

               The determination of what constitutes a substantial
         question must be evaluated on a case-by-case basis. A
         substantial question exists only when the appellant
         advances a colorable argument that the sentencing judge’s
         actions were either: (1) inconsistent with a specific
         provision of the Sentencing Code; or (2) contrary to the
         fundamental norms which underlie the sentencing process.

               As to what constitutes a substantial question, this
         Court does not accept bald assertions of sentencing errors.
         An appellant must articulate the reasons the sentencing
         court’s actions violated the sentencing code.

Commonwealth v. Moury, 992 A.2d 162, 169–70 (Pa. Super. 2010) (case

citations omitted).

      Here, we conclude that Appellant has failed to raise and properly

preserve his excessive sentence claim.      Pennsylvania Rule of Appellate

Procedure 302 provides that “[i]ssues not raised in the lower court are

waived and cannot be raised for the first time on appeal.” Pa.R.A.P. 302(a).

      Appellant failed to raise this excessiveness claim either at sentencing

or in a post-sentence motion.      Instead, Appellant asked for a county

sentence as an accommodation to enable him to return to the family

business on work release. (See Motion to Modify Sentence, 4/07/17).       In

his Rule 1925(b) statement of errors, Appellant presented a boilerplate claim

that his sentence was “manifestly excessive and contrary to the fundamental


                                    -5-
J-S66040-17


norms which underlie the sentencing process.”             (Statement of Errors

Complained of on Appeal, 5/23/17).

     Issues challenging the discretionary aspects of sentencing must be

raised in a post-sentence motion or by raising the claim during the

sentencing    proceedings.   “Absent   such    efforts,    an   objection   to   a

discretionary aspect of a sentence is waived.” Commonwealth v. Mann,

820 A.2d 788, 794 (Pa. Super. 2003), appeal denied, 831 A.2d 599 (Pa.

2003) (citation omitted).

     Furthermore, “[a] party cannot rectify the failure to preserve an issue

by proffering it in response to a Rule 1925(b) order.” Commonwealth v.

Watson, 835 A.2d 786, 791 (Pa.             Super. 2003) (citation omitted).

Accordingly, Appellant’s challenge to the discretionary aspects of his

sentence is waived.

     Moreover, it would not merit relief. If we were to review the merits of

Appellant’s claim, we would conclude that Appellant has failed to raise a

substantial question that his sentence is not appropriate under the

Sentencing Code. The trial court imposed a standard range sentence within

the guidelines after reviewing a PSI. Where the sentencing court issues a

standard range sentence after reviewing a PSI, this Court will not find a

sentence excessive.   See Commonwealth v. Moury, 992 A.2d 162, 171

(Pa. Super. 2010).    Furthermore, this Court has held that a claim of an

excessive sentence when a standard range sentence is imposed fails to raise


                                     -6-
J-S66040-17


a substantial question.   See Commonwealth v. Dodge, 77 A.3d 1263,

1270 (Pa. Super. 2013), appeal denied, 91 A.3d 161 (Pa. 2014).

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2017




                                  -7-